DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1, 9, and 26 are amended as follows:

Claim 1, “continuosly” in line 12 of claim 1 has been changed to – continuously--;
Claim 9, “continuosly” in line 9 of claim 9 has been changed to – continuously--; and
Claim 26, “continuosly” in line 8 of claim 26 has been changed to – continuously--.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action February 4, 2021 has been entered.
 Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on January 13, 2021 and March 22, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Response to Amendment
	Applicant’s Amendment filed February 4, 2021 has been fully considered and entered.
Applicant’s arguments, see pages 7-10, filed February 4, 2021, with respect to independent claims 1, 9, and 26 have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the previous Office action have been withdrawn in view of Applicant’s arguments and corresponding amendments to the claims. 
Allowable Subject Matter
Claims 1 and 3-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The breakout transition assembly defined by claim 1, wherein, the cable inlet defines an axis and comprises a clearance that tapers and narrows continuously along the axis between a first end and a second end, the second end being positioned at the furcation chamber, a cross-sectional area of the cable inlet perpendicular to the axis at the second end being smaller than a cross-sectional area of the furcation chamber perpendicular to the axis at the second end in combination with all of the other limitations of claim 1;
The breakout transition assembly defined by claim 9 comprising the cable inlet defining a cable insertion axis and comprising a first gap between a surface of the cable inlet and the cable, the first gap extending along an entire length parallel to the axis of the cable inlet between a first end and a second end of the cable inlet, the first gap narrowing continuously along the axis between the first end and the second end, the second end being positioned at the furcation chamber, a cross-sectional area of the cable inlet perpendicular to the axis at the second end being smaller than a cross-sectional area of the furcation chamber perpendicular to the axis at the second end,  wherein the volume of hardened epoxy extends from the furcation chamber into the first gap and into the second gap such that the cable is fixedly received in the 3cable inlet and the plurality of furcation tubes are fixedly received in the at least one guide in the breakout holder, and wherein the volume of hardened epoxy retains the breakout holder in an engaged position with the transition body in combination with all of the other limitations of claim 9; or
The method of assembling a breakout transition assembly defined by claim 26, the method comprising: 5inserting the exposed plurality of optical fibers through a cable inlet in a housing, the cable inlet defining a cable insertion axis and a first gap between a surface of the cable inlet and the cable, the first gap extending along an entire length parallel to the axis of the cable inlet between a first end and a second end of the cable inlet, the first gap narrowing continuously along the axis between the first end and the second end, the second end being positioned at the furcation chamber, a cross-sectional area of the cable inlet perpendicular to the axis at the second end being smaller than a cross-sectional area of the furcation chamber perpendicular to the axis at the second end, and fixing the housing, breakout guide, cable, optical fibers and furcation tubes together in a single body with hardening epoxy by injecting the hardening epoxy into the furcation chamber and into the first gap and the second gap in combination with all of the other limitations of claim 26.
Claims 3-8 depend from claim 1, and claims 10-25 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874